DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant’s election without traverse of Species L in the reply filed on 10/18/21 is acknowledged.
Claims 4-5 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/21.

Drawings
The drawings were received on 05/19/22.  These drawings are approved.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Support for the claims should be provided in the detailed description of the elected species (Figs. 37A-D).

Claim Objections
Claims 6-8 are objected to because of the following informalities:  
Claim 6, lines 1-2, “the flange” lacks proper antecedent basis.
Claim 7, line 1, “the flange” lacks proper antecedent basis.
Claim 8, line 1, “the flange” lacks proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, the phrase “a gasket seal together with a clamp such as a plurality of bolts” is awkward and confusing.  How can a clamp be equated to a plurality of bolts? 
	Claim 21 depends upon canceled claim 20.  Also, note when amending the dependency of claim 21, that the claim from which 21 will depend must have antecedent basis for “the components” as recited on line 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3, 6, 9-11, 15-16 and 38 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Guo (US 8,485,561).
As to claim 1 and with reference to the annotated figure below, Guo discloses a coupling component having a first end and a second end, said fitting having a longitudinal axis between the first end and the second end, the first end of the component including a first tubular portion having a first internal diameter adapted to form a sliding fit with a first pipe section, and a first sealer (as at tubular portion on first end, Fig. 1) adapted such that the first end can be sealed in use to the first pipe section; the second end having a second diameter or cross-sectional area which is larger than the first diameter and wherein the second end incorporates an end face, wherein the end face is in a plane substantially non-perpendicular to, or offset from, the longitudinal axis of the component and wherein the second end further includes a mating region, the coupling component further having a third end having a third end longitudinal axis arranged at an angle relative to the longitudinal axis between the first end and the second end of the coupling component, the third end including a third tubular portion having a third internal diameter adapted to form a sliding fit with a third pipe section, and a third sealer adapted such that the third end can be sealed in use to the third pipe section.  
Guo’s first tubular portion defines a first sealer insofar as it can receive a sealant, such as adhesive, or a gasket.  The broadest reasonable interpretation of the term “sealer” is considered to include structure capable of receiving a sealing means such as an adhesive, or even a clamp that is able to seal off a duct to the first tubular portion.

    PNG
    media_image1.png
    696
    648
    media_image1.png
    Greyscale

As to claim 2, Guo discloses a coupling component according to Claim 1 wherein the mating region includes a flange.  Refer to Figs. 1 and 3.

As to claim 3, Guo discloses a coupling component according to Claim 1 wherein the mating region extends from the end face.  Refer to Figs. 1 and 3.

As to claim 6, Guo discloses a coupling component according to Claim 1 wherein the flange extends axially from the plane of the end face to define a cylindrical portion or ring.  Refer to Figs. 1 and 3.

As to claim 7, Guo discloses a coupling component according to Claim 6 wherein the flange defines a socket.  Refer to Figs. 1 and 3.  The socket can also be interpreted as one or more slots for a snap-in tab at the second end face.

As to claim 8, Guo discloses a coupling component according to Claim 6 wherein the flange defines a spigot.  Refer to Figs. 1 and 3.  The spigot can also be interpreted as one or more snap-in tabs at the second end face.

As to claim 9, Guo discloses a coupling component according to Claim 1 further including a second sealer (as at end face at 2nd end, which can receive a gasket or sealant or clamp) adapted to seal in use the coupling component to some other coupling component.  
The broadest reasonable interpretation of the term “sealer” is considered to include structure capable of receiving a sealing means such as an adhesive, or even a clamp that is able to seal off a duct to the first tubular portion.

As to claim 10, Guo discloses a coupling component according to Claim 1 wherein the end face at the second end of the component is in a plane at substantially 45º to the longitudinal axis of the component.  Refer to Figs. 1 and 3.

As to claim 11, Guo discloses a coupling component according to Claim 1 in which the component is generally tubular in configuration.  Refer to Figs. 1 and 3.

As to claim 15, Guo discloses a coupling component as claimed in Claim 1 wherein the second end is non-circular in cross-section.  Refer to Figs. 1 and 3.

As to claim 16, Guo discloses a coupling component as claimed in Claim 15 wherein the second end is substantially oval in shape.  Refer to Figs. 1 and 3.

As to claim 38, Guo discloses a coupling component according to Claim 1, wherein the angle formed by the third end longitudinal axis, and the longitudinal axis between the first end and the second end is substantially 90º.  Refer to Figs. 1 and 3.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 6-11, 15-17, 21 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2005-299827 in view of Guo.
As to claim 1, JP 2005-299827 discloses a coupling component (12) having a first end (at 15) and a second end (at 16), said fitting having a longitudinal axis between the first end and the second end, the first end of the component including a first tubular portion having a first internal diameter adapted to form a sliding fit with a first pipe section (14), and a first sealer (electrofusion coupling as at 17) adapted such that the first end can be sealed in use to the first pipe section; the second end having a second diameter or cross-sectional area which is larger than the first diameter and wherein the second end incorporates an end face (Figs. 5 and 6), wherein the end face is in a plane substantially non-perpendicular to, or offset from, the longitudinal axis of the component and wherein the second end further includes a mating region (Figs. 3 and 4).
JP 2005-299827 fails to teach that the coupling component further having a third end having a third end longitudinal axis arranged at an angle relative to the longitudinal axis between the first end and the second end of the coupling component, the third end including a third tubular portion having a third internal diameter adapted to form a sliding fit with a third pipe section, and a third sealer adapted such that the third end can be sealed in use to the third pipe section.  
However, Guo teaches a pipe connector that functions as a Tee or Wye type connector so as to enable connection to three different fluid lines.  And so in order to suit a particular application that requires connection of three lines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the coupling component of JP 2005-299827 so as to include a third end having a third end longitudinal axis arranged at an angle relative to the longitudinal axis between the first end and the second end of the coupling component, the third end including a third tubular portion having a third internal diameter adapted to form a sliding fit with a third pipe section, and a third sealer adapted such that the third end can be sealed in use to the third pipe section.
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
As to claim 2, JP 2005-299827 discloses a coupling component according to Claim 1 wherein the mating region includes a flange (16).  

As to claim 3, JP 2005-299827 discloses a coupling component according to Claim 1 wherein the mating region extends from the end face.  Refer to Figs. 3 and 4.

As to claim 6, JP 2005-299827 discloses a coupling component according to Claim 1 wherein the flange extends axially from the plane of the end face to define a cylindrical portion or ring.  Refer to Figs. 3 and 4.

As to claim 7, JP 2005-299827 discloses a coupling component according to Claim 6 wherein the flange defines a socket.  Refer to Figs. 3 and 4.

As to claim 8, JP 2005-299827 discloses a coupling component according to Claim 6 wherein the flange defines a spigot.  Refer to Figs. 3 and 4.

As to claim 9, JP 2005-299827 discloses a coupling component according to Claim 1 further including a second sealer (electrofusion fitting) adapted to seal in use the coupling component to some other coupling component.  Refer to Figs. 3 and 4.

As to claim 10, JP 2005-299827 discloses a coupling component according to Claim 1 wherein the end face at the second end of the component is in a plane at substantially 45º to the longitudinal axis of the component.  Refer to Figs. 3 and 4.

As to claim 11, JP 2005-299827 discloses a coupling component according to Claim 1 in which the component is generally tubular in configuration.  Refer to Figs. 3 and 4.

As to claim 15, JP 2005-299827 discloses a coupling component as claimed in Claim 1 wherein the second end is non-circular in cross-section.  Refer to Figs. 3 and 4.

As to claim 16, JP 2005-299827 in view of Guo discloses a coupling component as claimed in Claim 15 wherein the second end is substantially oval in shape.  Refer to Figs. 1 and 3.

As to claim 17, JP 2005-299827 discloses a coupling component as claimed in Claim 1, wherein theUS.350092450.01Application No.: 16/382,615Attorney Docket No.: FEC0173-01-US Response Dated: May 19, 2022Page 7first sealer is selected from the group including: (i) an electrofusion heating element and associated electrical terminal connections; (ii) a bond or weld including a chemical bond or weld, an ultrasonic weld or a heat weld; (iii) a gasket seal together with a clamp such as a plurality of bolts; or a combination thereof.  

As to claim 21, JP 2005-299827 discloses a coupling assembly as claimed in Claim 20, wherein the mating region on one of the components includes an electrofusion heating element and electrical terminal connections.  Refer to Figs. 3 and 4.

As to claim 38, JP 2005-299827 in view of Guo discloses a coupling component according to Claim 1, wherein the angle formed by the third end longitudinal axis, and the longitudinal axis between the first end and the second end is substantially 90º.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haug (US 8,973,872) and Ziu (US 6,231,087) disclose three-way pipe coupling components relevant to the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679

/JAMES M HEWITT II/Primary Examiner, Art Unit 3679